Citation Nr: 0507445	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  97-20 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a rating in excess of 10 percent for asthma, 
from December 27, 1996 to March 14, 1999; and to a rating in 
excess of 30 percent thereafter.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1976 to August 
1988.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1997 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which, in pertinent part, denied a 
compensable rating for service connected asthma.  

The Board notes that in a June 2002 rating decision, the RO 
increased the rating for the veteran's asthma to 10 percent, 
from December 27, 1996 to March 14, 1999; and to 30 percent 
from March 15, 1999.  The Court of Veterans Appeals for 
Veterans Claims (Court) has held that where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, the issue of 
entitlement to a rating in excess of 10 percent for asthma, 
from December 27, 1996 to March 14, 1999; and to a rating in 
excess of 30 percent thereafter is in appellate status.  

The veteran also appealed that part of the April 1997 RO 
decision that denied the veteran's claim for a rating in 
excess of 10 percent for sinusitis.  In a decision entered in 
November 2002, the Board denied that appeal.  The veteran did 
not appeal the Board's decision to the Court.   
  

FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate the claim and 
obtained all relevant evidence designated by the veteran.

2.  From December 27, 1996 to March 14, 1999, the veteran's 
asthma was manifested by FEV-1 scores of 112 percent, 99 
percent, and 96 percent of the predicted value; he suffered 
from asthma attacks approximately once a week and took 
various medications but his asthma was not manifested by FEV-
1 scores of 56 to 70 percent of the predicted range, nor did 
it require daily inhalation therapy, daily oral 
bronchodilator therapy, or inhalation anti-inflammatory 
medication prior to March 14, 1999.  

3.  The veteran failed to report for a VA examination 
scheduled in June 2003 in conjunction with his claim for an 
increased rating for asthma and he has not provided good 
cause for his failure to report.  
  

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
asthma, from December 27, 1996 to March 14, 1999, are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.321, 4.1-4.3, 4.7, 4.97, Diagnostic Code 
6602 (2004).   
 
2.  A rating in excess of 30 percent for asthma, from March 
15, 1999 forward, is not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.655 (2004).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103.  The Board concludes that the 
discussions in the April 1997 and June 2002 rating decisions; 
the April 1997 Statement of the Case; the May 1999 Board 
Remand; the September 1998, November 1998, December 1998, 
June 2002, and November 2004 Supplemental Statements of the 
Case; and letters sent to the veteran by the RO, adequately 
informed him of the information and evidence needed to 
substantiate his claim for an increased rating for service 
connected asthma, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the veteran's claim.  Further, 
letters from the RO to the veteran dated February 2000 and 
February 2004 informed him of the types of evidence that 
would substantiate his claim; that he could obtain and submit 
private evidence in support of his claim; and that he could 
have the RO obtain VA and private evidence if he completed 
the appropriate medical releases for any private evidence he 
wanted the RO to obtain.  In sum, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
for and increased rating for service connected asthma, and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), such as 
the one currently before the Board, a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, the RO decision that is the subject of 
this appeal was issued in April 1997, before the enactment of 
VCAA.  The RO obviously could not inform the veteran of law 
that did not exist.  Moreover, in Pelegrini II, the Court 
also made it clear that where, as in this case, notice was 
not mandated at the time of the initial RO decision, the RO 
did not err in not providing such notice complying with 
section 5103(a); § 3.159(b)(1) because an initial RO decision 
had already occurred.  See also VAOPGCPREC 7-2004.
 
Here, the Board finds that VCAA was not in existence at the 
time of the April 1997  RO decision, notice was provided by 
the AOJ prior to the transfer and certification of the 
appellant's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After the notice was provided, the 
claimant was provided with every opportunity to submit 
evidence and argument in support of his claim for an 
increased rating for service connected asthma, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini II, to 
decide the appeal would not be prejudicial error to the 
claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In its VCAA notice, 
Statement of the Case and Supplemental Statement of the Case, 
the RO informed the veteran of the evidence already of record 
and requested that he inform VA of any additional information 
or evidence that he wanted VA to obtain.  In a letter 
informing him that his appeal had been certified to the 
Board, the RO informed him that he could submit additional 
evidence concerning his appeal within 90 days of the date of 
the letter, or the date that the Board promulgated a decision 
in his case, whichever came first.  

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The RO has obtained the veteran's service medical 
records.  In addition, as noted above, the RO contacted the 
veteran by February 2000 and February 2004 letters and asked 
him to identify all medical providers who treated him for 
asthma.  The RO has obtained all identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).   

The Board notes that the veteran underwent numerous VA 
examinations, including respiratory evaluations in February 
1997, August 1998, and May 2000.  The Board finds these 
examinations provide sufficient findings upon which to 
determine the severity of the veteran's asthma prior to March 
15, 1999.  As far as the remaining aspect of the veteran's 
claim, he was also scheduled for an examination in June 2003, 
pursuant to the Board's own development; however, the veteran 
failed to report for that evaluation.  When a VA examination 
is scheduled in conjunction with a claim for increased 
benefits, and the veteran, without good cause, fails to 
report for such an examination, the claim shall be denied.  
38 C.F.R. § 3.655(a)-(b) (2004).  There is no duty to provide 
another examination or medical opinion.

As VA has fulfilled the duty to notify and assist to the 
extent possible, the Board finds that it can consider the 
merits of this appeal without prejudice to the veteran.  
Bernard, supra.

Factual Background

An RO decision in July 1992 granted service connection for 
asthma and assigned a zero percent rating effective May 23, 
1991.  On December 27, 1996, the veteran filed an increased 
rating claim for asthma. 

The veteran underwent a VA medical examination in February 
1997.  His forced expiratory volume in one second (FEV-1) was 
112 percent of the predicted value.  X-rays showed that the 
cardiomediastinal silhouette was within normal limits.  Hilar 
and mediastinal lymph node calcifications were noted.  A 
calcified granuloma was present in the right base.  The lungs 
were clear without infiltrate or pleural fluid.  The lung 
fields were mildly hyperexpanded, and there was no evidence 
of infiltrate.  The clinician's impression was that there was 
no evidence of acute cardiopulmonary process.  

The veteran stated in his notice of disagreement that he had 
asthma attacks approximately once per week.  He indicated 
that he self medicates and does not go to the VA clinic when 
he has an attack.  In his VA Form 9, he stated that he has to 
take four prescribed medications to control his asthma.  
In August 1997, the veteran testified before a Hearing 
Officer that he has not had any Emergency Room visits because 
he doesn't want to become a common visitor there.  However, 
he has had some close calls.  He suffered an allergic 
reaction to an anti-inflammatory drug because it was not 
supposed to be taken in conjunction with Advil.  The 
veteran's wife wanted to take him to the hospital, but he did 
not go.  He testified that he was taking Albuterol and Theo-
Dur.  He stated that he sometimes has attacks while he is 
jogging, for which he takes the Albuterol.  About twice a 
month he has to stop running and walk back.  He also does a 
lot of weightlifting to increase his lung capacity.  In terms 
of industrial impairment, he testified that he has missed 
four or five days of work due to asthma and sinusitis.  He 
acknowledged that his asthma, sinusitis, and allergies are 
integrated and that it is difficult to determine what 
condition triggers the others.  He testified to wheezing, 
which scares him.  He tries to stay physically fit to reduce 
attacks.        

Upon examination at the Westside Family Practice in March 
1998, his FEV-1 was 99 percent of the predicted value.  
 
The veteran underwent a VA examination in August 1998.  He 
stated that he has several asthma attacks per week (the 
number of attacks varies dependent on environmental 
conditions).  He reported using antihistamines, an Albuterol 
inhaler, steroid sprays, nasal sprays and frequent courses of 
antibiotics per year.  He suffers from dyspnea on exertion, 
but very minimal dyspnea at rest.  He has mild to moderate 
allergy attacks two to three times a week.  His major 
complaint was nasal drainage that goes down the back of his 
throat.  He reported having no periods of incapacitation that 
have required bed rest recently.  Upon examination, there was 
no nasal obstruction or purulent discharge or crusting.  His 
FEV-1 was 96 percent of the predicted value.  

In November 1998, the veteran submitted treatment reports 
from his private physician, Dr. M.V.C.  The records revealed 
several antibiotic treatments between February 1992 and 
November 1997.  

The veteran testified at a March 1999 videoconference hearing 
before the undersigned judge.  He testified that he was on 
Alupent (an inhaler) and two steroid sprays, and has also 
been given Prednisone.  He uses the inhaler about every two 
hours when he is awake, and he wakes up once or twice a night 
to use it.  In February 1999, Dr. K. prescribed for him a 
more drastic medication (methylprednisolone) that he does not 
like to take because it affects his temperament.  The veteran 
testified that he had not had any recent hospitalizations due 
to asthma attacks.  He stated that he has shortness of breath 
everyday and that he experiences a high pitched wheezing at 
night that keeps his wife awake.  He indicated that he had a 
pulmonary test a couple of months ago, but he is bothered by 
the fact that the test is given in a filtered, air-condition 
room, as opposed to outdoor conditions.  Any time he performs 
an activity that builds up an oxygen debt (walking uphill, 
exercise), his breathing becomes difficult.  He testified 
that he missed some days of work as a result of his 
disabilities but that it is not possible to separate his 
asthma from his sinus condition or his allergies.  The 
veteran has also been prescribed another antihistamine 
(Claritin) and Loratadine (a 24-hour pill that he takes each 
day).  The veteran contended that his asthma had recently 
increased in severity.  

The claim came before the Board in May 1999.  The Board 
remanded the claim because there was some ambiguity about 
which medicines were prescribed for which conditions 
(sinusitis, asthma, and allergies); and a more recent exam 
was necessary to distinguish the veteran's asthma 
symptomatology from his sinusitis and rhinitis 
symptomatology.  

The veteran underwent a VA examination in May 2000.  He 
reported that he uses his an inhaler on an "as needed" 
basis and having a one-time daily asthma attack (lasting 2-3 
minutes) that would require the inhaler.  The attacks are 
usually brought on by environmental triggers.  In some cases, 
he might get three attacks in a week lasting 10-20 minutes.  
About once a month, he would get an attack that would last an 
hour.  He underwent a pulmonary function test but was once 
again concerned about the accuracy of the test since it was 
conducted in a controlled environment (free of environmental 
triggers).  The FEV-1 test measured 109 of the predicted 
value.  On physical examination, the veteran had a congested 
quality to his voice on speaking and palpable pain over the 
right maxillary sinus and in the bilateral frontal 
distribution.  He did not have any palpable lymphadenopathy.  
The clinician's impression was triad asthma; positive 
pulmonary function test.  

In July 2000, the veteran submitted medical reports from the 
Brice Road Family Practice.  The records reflected that the 
veteran was suffering from asthma and that he had been 
prescribed an Albuterol inhaler.  The records predominantly 
dealt with the veteran's sinusitis.  

In June 2002, the RO increased the veteran's asthma rating to 
10 percent effective December 27, 1996 (the date of the 
claim), and to 30 percent effective March 15, 1999 (the date 
of the veteran's videoconference hearing).  The 10 percent 
increase was based on the medical evidence showing that the 
veteran required intermittent oral bronchodilator therapy.  
The increase to 30 percent was based on the veteran's 
testimony (at his hearing and at his VA examination) that he 
required daily oral bronchodilator therapy.  Higher ratings 
were denied based on the results of the FEV-1 tests.

In March 2003, the veteran submitted VA Medical Center 
records from June 2000 to March 2003.  The records reflect 
prescriptions for the veteran to use an Albuterol inhaler (2 
puffs) four times a day.  In June 2000, October 2000, March 
2001, and September 2001, the clinician reported that the 
veteran's lungs were clear, and that there was no wheeze.  
Additionally, in September 2001, the clinician reported that 
the veteran's asthma was much less.  In January 2002, the 
clinician reported that the asthma was well under control 
with medications.  

The RO attempted to schedule another VA examination for the 
veteran.  Notice was sent out in May 2003, and the 
examination was scheduled for June 2003.  The veteran failed 
to report for the examination.  

The claim came before the Board again in September 2003.  The 
Board remanded the claim for further development and for 
compliance with the recently enacted VCAA.  

Laws and Regulations

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4.  Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole-recorded history.  38 C.F.R. §§ 4.2, 4.41.  

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7.

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The schedular criteria for evaluating respiratory disorders 
were changed effective on October 7, 1996.  Since the 
veteran's current claim for an increased rating for his 
asthma was received in December 1996, only the criteria in 
effect since October 7, 1996 are applicable.  Pursuant to 38 
C.F.R. § 4.97, Diagnostic Code 6602, a 10 percent rating is 
warranted for FEV-1 of 71 to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; intermittent inhalation or 
oral bronchodilator therapy.  A 30 percent rating is 
warranted for FEV-1 of 56 to 70 percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  A 60 percent rating is provided where there is 
FEV-1 of 40 to 55-percent predicted, or; FEV-1/FVC of 40 to 
55 percent, or; at least monthly visits to a physician for 
required care of exacerbations, or; intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids.  A 100 percent rating is warranted for FEV-1 
of less than 40 percent predicted; or FEV-1/FVC of less than 
40 percent; or more than one attack per week with episodes of 
respiratory failure; or the requirement of daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immunosuppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602 (2004).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or reexamination, and a claimant, without good cause fails to 
report for such examination, or reexamination action in 
accordance with this section shall be taken.  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  When a claimant fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit that was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2004).

Analysis

The Board notes that the veteran has been granted a 10 
percent rating from December 27, 1996 to March 14, 1999.  In 
order to obtain the next higher rating of 30 percent, the 
veteran must have an FEV-1 of 56 to 70 percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; require daily inhalation 
or oral bronchodilator therapy, or; inhalation anti-
inflammatory medication.

The veteran's FEV-1 scores over this period of time fall well 
out of the range required to obtain a 30 percent rating.  At 
his February 1997 VA medical examination, his FEV-1 was 112 
percent of the predicted value.  Upon examination at the 
Westside Family Practice in March 1998, his FEV-1 was 99 
percent of the predicted value.  At his August 1998 VA 
examination, his FEV-1 was 96 percent of the predicted value.  

As to the question of frequency of asthmatic attacks and 
medications, in his April 1997 notice of disagreement, the 
veteran stated that he has asthma attacks approximately once 
per week and he subsequently testified at his August 1997 
hearing that has had a couple occasions where he considered 
going to the emergency room, but did not go.  He also 
testified that he was taking Albuterol and Theo-Dur.  At the 
veteran's August 1998 VA examination, he stated that he has 
several asthma attacks per week (dependent on environmental 
triggers).  He reported using antihistamines, an Albuterol 
inhaler, steroid sprays, nasal sprays and frequent courses of 
antibiotics per year.  However, the Board notes that, for the 
first period of time in question, there is no medical 
evidence that the veteran required daily inhalation or oral 
bronchodilator therapy, or; inhalation anti-inflammatory 
medication.  As previously noted, the veteran's FEV-1 scores 
(112 percent, 99 percent, and 96 percent) fall well out of 
the 56 to 70 percent predicted range required to obtain a 30 
percent rating.  

In sum, from December 27, 1996 to March 14, 1999, the 
veteran's asthma was manifested by FEV-1 scores of 112 
percent, 99 percent, and 96 percent of the predicted value.  
He suffered from asthma attacks approximately once a week and 
took various medications but his asthma was not manifested by 
FEV-1 scores of 56 to 70 percent of the predicted range and 
it did not require daily inhalation therapy, daily oral 
bronchodilator therapy, or inhalation anti-inflammatory 
medication prior to March 14, 1999.  (Emphasis added.)  
Accordingly, the criteria for a rating in excess of 10 
percent for asthma, from December 27, 1996 to March 14, 1999, 
are not met.  38 C.F.R. § 4.97, Diagnostic Code 6602.   
 
As the preponderance of the evidence is against this aspect 
of the claim, the benefit-of-the-doubt doctrine does not 
apply, and the claim for an increased rating in excess of 10 
percent between December 27, 1996 and March 14, 1999 for 
asthma must be denied.  See Gilbert v. Derwinski, 1 Vet. App 
49 (1990).

The veteran's asthma has been rated 30 percent from March 15, 
1999.  In order to obtain the next highest rating of 60 
percent, there must be medical evidence of an FEV-1 of 40 to 
55-percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
at least monthly visits to a physician for required care of 
exacerbations, or; intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.  

The only FEV-1 test that the veteran had since March 1999, 
occurred at the veteran's May 2000 VA examination.  His FEV-1 
measured 109 of the predicted value.  There was no indication 
at that time, nor is there other medical evidence of record, 
of at least monthly visits to a physician for required care 
of exacerbations of asthma.  The veteran has indicated that 
he has seen multiple doctors for treatment of his asthma but 
he has never suggested (and the evidence does not support) 
that he required at least monthly visits to a physician.  He 
testified that he had not had any recent hospitalizations due 
to asthma attacks.  There is no medical evidence to show that 
the treatment of his asthma has included courses of systemic 
(oral or parenteral) corticosteroids at least three times a 
year.  

The VA Medical Center records dated June 2000 to March 2003 
show that he sought treatment anywhere from one to six 
months.  In June 2000, October 2000, March 2001, and 
September 2001, the clinician reported that the veteran's 
lungs were clear, and that there was no wheeze.  
Additionally, in September 2001, the clinician reported that 
the veteran's asthma had decreased in severity.  In January 
2002, the clinician reported that the asthma was under good 
control with medications.  The medical evidence of record 
does not support a rating in excess of 30 percent. 

At his March 1999 videoconference hearing, the veteran 
testified that among the various medications he had been 
prescribed, he took "steroid sprays" and Prednisone.  When 
the Board reviewed this issue in February 2003, it was 
determined that an examination was warranted, in part, to 
obtain medical documentation as to what medications have been 
prescribed for the veteran's asthma, to include whether his 
asthma required systemic corticosteroids and, if so, how 
often.  The veteran failed to report for that VA examination 
scheduled in June 2003 in conjunction with his claim for an 
increased rating for asthma and he has not provided good 
cause for his failure to report.  As indicated in the Board's 
development request, this evaluation was necessary to rate 
the veteran's asthma for the period since March 15, 1999.  
Under this circumstance, a rating in excess of 30 percent for 
asthma, from March 15, 1999 forward, must be denied.  38 
C.F.R. § 3.655; Sabonis v. Brown, 6 Vet. App. 426 (1994) (in 
cases in which the law is dispositive, the claim should be 
denied because of the absence of legal merit).  It is 
pertinent to note that the veteran was notified of the 
relevant provisions of 38 C.F.R. § 3.655 by letter sent to 
him by the RO in February 2003.

The Board has also considered whether the case should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2002).  The veteran has submitted no supportive 
evidence indicating that his disability has interfered with 
his employment.  In addition, the evidence of record does not 
reflect frequent periods of hospitalization due to asthma, or 
indicate that the manifestations of the disability are 
unusual or exceptional.  Rather, the evidence shows that the 
manifestations of the disability are those contemplated by 
the schedular criteria.  In sum, there is no indication in 
the record that the average industrial impairment resulting 
from the disability would be in excess of that contemplated 
by the assigned evaluation.  Accordingly, in the absence of 
such factors, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

The claim for and increased rating in excess of 10 percent 
for asthma from December 27, 1996 to March 14, 1999; and in 
excess of 30 percent thereafter, is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


